ITEMID: 001-23557
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: MARCINKOWSCY v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicants, Mr Stanisław and Mrs Zdzisława Marcinkowscy, are Polish nationals who were born in 1945 and 1940 respectively. They are married and live in Krakow, Poland. They are represented before the Court by Mr Z. Cichoń, a lawyer practising in Krakow, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 July 1988 the applicants applied to the Kraków Local Council (Dzielnicowa Rada Narodowa) for an allocation of a flat in which they had been living since 1953.
On 28 April 1989 the Head of the Kraków-Śródmieście Local Office (Kierownik Wydziału Spraw Lokalowych Urzędu Dzielnicowego KrakówŚródmieście) dismissed the application. The applicant appealed against this decision.
In the meantime, the applicants lodged complaints about the inactivity of the administrative authorities.
On 22 October 1991 the Head of the Housing Division of the Kraków Municipal Office (Dyrektor Wydziału Mieszkaniowego Urzędu Miasta Krakowa) refused to allocate the flat to the first applicant. The applicants appealed.
On 16 January 1992 the Krakow Self-Government Board of Appeal (Samorządowe Kolegium Odwoławcze) quashed the impugned decision and remitted the case for reexamination.
On 25 May 1993 the Mayor of Kraków (Prezydent Miasta Krakowa) stayed the proceedings. The applicants appealed against this decision.
On 19 April 1994 the Krakow SelfGovernment Board of Appeal resumed the proceedings.
On 21 July 1994 the Head of the Housing Division of the Kraków Municipal Office refused to allocate the flat to the first applicant. The applicants appealed against this decision.
On 9 November 1994 Kraków Self-Government Board of Appeal quashed the impugned decision and discontinued the proceedings. The applicants lodged a complaint with the Supreme Administrative Court (Naczelny Sąd Administracyjny).
On 24 November 1995 the Supreme Administrative Court quashed the both impugned decisions of 21 July and of 9 November 1994.
On 19 July 1996 the Head of the Housing Division of the Kraków Municipal Office discontinued the proceedings concerning the allocation of the flat to the applicants. The applicants appealed.
On 17 October 1996 the Kraków SelfGovernment Board of Appeal dismissed their appeal.
Article 35 of the Code of Administrative Procedure lays down timelimits ranging from 1 month to 2 months for dealing with a case pending before an administrative authority. If those time-limits have not been complied with, the authority must, under Article 36 of the Code, inform the parties of that fact, explain the reasons for the delay and fix a new time-limit. Pursuant to Article 37 § 1, if the case has not been handled within the time-limits referred to in Articles 35 and 36, a party to administrative proceedings can lodge an appeal to the higher authority, alleging inactivity. In cases where the allegations of inactivity are well-founded, the higher authority fixes a new term for handling the case and orders an inquiry in order to determine the reasons for the inactivity and to identify the persons responsible for the delay. If need be, the authority may order that measures preventing future such delays be applied.
Until 1 October 1995, under Article 216 of the Code of Administrative Procedure, a party to administrative proceedings could, at any time, lodge with the Supreme Administrative Court a complaint about the fact that an administrative authority had failed to issue a decision.
On 1 October 1995, when a new Law of 11 May 1995 on the Supreme Administrative Court (“the 1995 Act”) took effect, Article 216 of the Code of Administrative Procedure was repealed.
Under section 17 of the 1995 Act, a party to administrative proceedings may, at any time, lodge with the Supreme Administrative Court a complaint against inactivity on the part of an authority obliged to issue an administrative decision.
Section 26 of the Law provides:
“When a complaint alleging inactivity on the part of an administrative authority is well-founded, the Supreme Administrative Court shall oblige that authority to issue a decision, or to perform a specific act, or to confirm, declare, or recognise a right or obligation provided for by law.”
Pursuant to section 30 of the Law, the decision of the Supreme Administrative Court ordering an authority to put an end to its inactivity is legally binding on the authority concerned. If the authority has not complied with the decision, the court may, under section 31 of the 1995 Act, impose a fine on it and may itself give a ruling on the right or obligation in question.
